Title: To James Madison from Timothy Pickering, 16 February 1797
From: Pickering, Timothy
To: Madison, James


Sir,
Department of State Feby. 16. 1797.
On the 11th instant I delivered to Samuel Bloodworth, son of the Senator, a letter to Mr. Jefferson covering the certificate of the President of the Senate of his being elected the vice-president of the U States, which Mr Bloodworth was specially charged to deliver in person to Mr. Jefferson. To-day the father returned me the letter, under a cover which contained one with your name upon it directed to Mr. J. which I handed to Mr. Cabell to return to you. I have again called at the Chamber of the House of Representatives to see you, as I understand you have a letter from Mr. Jefferson mentioning that he would be at Philadelphia at a certain time; whence I was inclined to think that it would be useless now to send the letter to him by an express. And this seemed the less necessary, because I took the precaution to forward to Mr. Jefferson a copy of the Certificate of his election, by last Monday’s mail, lest any accident should prevent the letter by the Express reaching him in due time.
Having troubled you with this detail, I shall be much obliged by your informing me whether your intelligence of Mr. Jefferson’s intended journey hither is such as to render it unnecessary now to forward the letter with the original certificate to him by an express. I am with great respect sir, your most obt. servt.
Timothy Pickering
